DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2020 has been entered.

Status of Claims
This action is in reply to the amendment filed on 20 October 2020.
Claims 1, 4, 9, 12, 17, 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-8), method (claims 9-16), and non-transitory computer readable medium (claims 17-20).  (Step 1: Yes)
These limitations of Claim 1, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the  “a controller” language, the limitation cryptographically compares an authentication token within the request with an authentication key, under its broadest reasonable interpretation in the context of this claim, involves a mental process of an individual looking at a cryptography key and comparing it with an authentication token.  Similarly, but for the “the controller” language, the limitation the controller determines, based on the comparing, whether the request is authenticated as belonging to an account for a specific user in the context of this claim encompasses a mental process of the user making a determination of whether a request is authenticated as belonging to an account for a specific user by comparing data.  Similarly, the limitation of if the controller determines that the request is authenticated, the controller determines whether or not the account is authorized to access the segment of genomic data for the individual by reviewing authorization directives for the individual that indicate how predefined portions of genomic data are shared with others, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “the controller” language, this limitation encompasses a mental process of the user determining that a request is authenticated, and subsequently looking at authorization directives for that individual to decide whether or not the individual is authorized to access a requested segment of genomic data.  If a claim limitation, under its broadest reasonable interpretation, Claim 1 recites an abstract idea.  Independent Claims 9 and 17 recite the same or substantially similar limitations as Claim 1, and this discussion with regard to Claim 1 is equally applicable to Claims 9 and 17. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as Claims 2, 10 and 18 reciting particular aspects of “determines/determining a degree of familial relationship between the user and the individual by comparing the first gene code to the second gene code”, and “determines/determining whether the authorization directives permit the user to access the segment of genomic data by comparing the determined degree of familiar relationship with the required degree of familial relationship”, which may be performed in the mind but for recitation of generic computer components; Claim 6 and 14 recite the limitation of “determines that the authorization directives permit the user to access the segment of genomic data if the bid meets or exceeds the price”, which may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of the controller amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of an interface that receives an access request via a computer network for a segment of genomic data for an individual, wherein the access request is directed to the segment of genomic data, and the segment of genomic data is selected from the group consisting of: Single Nucleotide Polymorphisms (SNPs), genes, and genetic panels the controller transmits the segment of genomic data via the computer network in response to determining that the authorization directives authorize the account to access the segment of genomic data; the controller prevents transmission of the segment of genomic data in response to determining that the authorization directives do not authorize the account to access the segment of genomic data amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a genomic authorization server; a genomic data server that stores genomic data for multiple individuals, the genomic data listing genetic variants determined to exist within the multiple individuals on an individual-by-individual basis, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 6, 7, 10, 14, 15, 18, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6 and 14, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7-8 and 15-16, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 6-8, 10, 14-16, 18, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as an interface that receives an access request via a computer network for a segment of genomic data for an individual, wherein the access request is directed to the segment of genomic data, and the segment of genomic data is selected from the group consisting of: Single Nucleotide Polymorphisms (SNPs), genes, and genetic panels; the controller transmits the segment of genomic data via the computer network in response to determining that the authorization directives authorize the account to access the segment of genomic data; the controller prevents transmission of the segment of genomic data in response to determining that the authorization directives do not authorize the account to access the segment of genomic data; a genomic authorization server; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); a genomic data server that stores genomic data for multiple individuals…, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-claims 6 and 14, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, receiving a bid indicating a price that the user is willing to pay or a segment of genomic data, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-8, 10-16, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5, 9, 11, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20180046753A1) in view of Shen et. al. (US Publication 20080172737A1), further in view of Van de Craen et. al. (US Publication 20160117448A1). 

Regarding Claim 1, Shelton discloses the following: 
a genomic data server that stores genomic data for multiple individuals, the genomic data listing genetic variants determined to exist within the multiple individuals on an individual-by-individual basis ([0034] “the disclosed preparation and specialized processing enables said data set to be incorporated in a searchable public index from which it can be queried, accessed, used, and/or made accessible to being shared with others pursuant to robust privacy protective protocols that optionally accompany such data elements”; [0036] “FIG. 1, consisting of three subparts, illustrates the major steps involved in practicing the invention, including in subpart 1(a) the phases of information processing that are currently 
a genomic authorization server comprising ([0033] “These improvements accrue through the disclosed system and method of segmenting and controlling the flow of the data over a network such as the Internet or an intranet, in communication with user preference repositories and policy repositories to enhance privacy protections for, and simultaneously to enable broad sharing, analysis and use of, such information. The system and method may be performed using specially programmed computer processors or, in one preferred embodiment, may be executed through use of a hardware processing platform, such as an integrated circuit, to locate key regions within such data, to assign metadata and index such information, and to implement privacy-aware access controls with respect thereto”):
an interface ([0169] “a browser-based interface”) that receives an access request via a computer network for a segment of genomic data for an individual ([0175] teaches a “data seeker” logging in and authenticating as “an authorized user”; [0176] discloses “Data seeker 602 then requests data 623 using the application or service”; [0073] discloses “participant (i.e., commonly referring to the individual to whom the genomic data pertains”);, wherein the access request is directed to the segment of genomic data, and the segment of genomic data is selected from the group consisting of: Single Nucleotide Polymorphisms (SNPs), genes, and genetic panels ([0097] “enabling granular access controls in accordance with the teachings of this invention will enable a data seeker who is a clinician or researcher interested in a particular variation on a selected gene (for example, the DIA1 gene that is associated with autism), to inquire into data exclusively with respect to that variant”; [0111] “A data seeker who was a clinician seeking merely to ascertain whether a 
the controller transmits the segment of genomic data via the computer network in response to determining that the authorization directives authorize the account to access the segment of genomic data ([0139] discloses “Shaded box 506, which is entitled “Authority,” illustrates the legal right or power invoked by the grantor in asserting a privacy-related directive… three such actions are provided in a preferred embodiment of the invention. The first of these “Allows” the data to be shared 511 (e.g. transmitted), and depending on context, may be used interchangeably with “Permit” and “Accept”)”)
the controller prevents transmission of the segment of genomic data in response to determining that the authorization directives do not authorize  the account to access the segment of genomic data (([0139] discloses “Shaded box 506, which is entitled “Authority,” illustrates the legal right or power invoked by the grantor in asserting a privacy-related directive… three such actions are provided in a preferred embodiment of the invention.,, The second of these “Prohibits” the data from being shared 512, and depending on context is interchangeable with “Prevent,” “Decline” and “Deny”).
	Shelton does not explicitly disclose the following, but Shen, which is directed to a system and method for providing secure access to a patient’s medical records, 
the controller determines, based on the comparing, whether the request is authenticated as belonging to an account for a specific user ([0059] “In response to receiving a request for one or more medical records of the specified patient, access manager 405 validates the request by authenticating a user ID and password code received in the access request (steps 706 and 708). In a preferred embodiment, the authorized user identification specified by the access authorization account received at step 704 includes a user identification code and a password code. The user identification code identifies the particular person or entity to which access authorization is to be granted, while the password serves as a 
if the controller determines that the request is authenticated, the controller determines whether or not the account is authorized to access the segment of genomic data for the individual by reviewing authorization directives for the individual that indicate how predefined portions of genomic data are shared with others ([0057] “Access manager 405 ensures compliance with the access authorization requirements set forth by access authorization objects 416 a-416 n by first authenticating a given access request and then restricting the scope and temporal availability of the medical records data in accordance with the restrictions defined by the authorization objects”; [0060] “Responsive authenticating the user ID authorized by the received access authorization account, access manager 405 generates temporal account object 408 in accordance with access parameters, such as those shown in FIG. 6, required by whichever access authorization account accommodates the access request parameters (steps 708 and 710)”; [0062] “If the user ID and password are found by the access manager to match authorizations contained in the parent account, access to the sub-account is permitted. As shown at step 810 the permitted access incorporates limitations imposed by the identified parent account”; [0011] teaches authorization directives for sharing: “an access authorization account is received that specifies access parameters relating to the patient's medical records” where “content scope authorization that specifies the scope of data content within the patient's medical records that is accessible using the authorized user identification”).
Shelton teaches a system for securely requesting and obtaining genomic information per authorization guidelines. Shen teaches a system for securely requesting and obtaining one or more medical records per authorization guidelines, but does not explicitly teach that an individual may request genomic information. The substituted component of genomic information was known. The technical ability existed to substitute the genomic information of an individual of 
Shelton discloses a system that stores genomic data for multiple individuals, receives requests for a specific segment of genomic data for an individual, and transmits the genomic data when authorization directives permit access or preventing transmission of genomic data when the authorization directives to not allow access. Shelton discloses that a person may log in and “authenticate as an authorized user” (at [0175]) but does not explicitly disclose distinctive steps of authenticating the request and subsequently determining if access to the genomic data is authorized.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Shelton with these teachings of Shen, by replacing Shelton’s system of authentication/authorization with Shen’s two-step process of authenticating a specific request for information and subsequently looking at authorization rules to determine if the user may access the requested information, with the motivation of providing independent authentication and authorization of a request for data (Shen [0022]) and so that data access requests for a particular individual’s data may allowed per the individual’s recorded authorizations (Shen [0053]).  
	Shelton/Shen do not explicitly disclose the following, but Van de Craen does teach: 
a controller that cryptographically compares an authentication token within the request with an authentication key ([0016] “the first module is arranged to obtain a protected token and include the protected token in the data request information, the protected token comprising a token that has been protected using a cryptographic key, and the data provider is arranged to receive the encrypted token from the second module, process the protected token using an expected cryptographic key”). 
	Shelton/Shen teach a system that stores genomic data for multiple individuals, receives requests for a specific segment of genomic data for an individual, authenticates the request, 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Shelton/Shen with these teachings of Van de Craen, to incorporate a means of authentication so that the security of medical (genetic) data is not compromised, since a third party cannot access the data without undergoing the authentication process (Van de Craen [0013]).  
Regarding Claim 9, Shelton/Shen/Van de Craen disclose the limitations of Claim 1.  Claim 9 recites the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 9.  

Regarding Claim 17, Shelton/Shen/Van de Craen disclose the limitations of Claim 1.  Claim 17 recites the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 17.  

Regarding Claim 3, Claim 11 and Claim 19, Shelton/Shen/Van de Craen disclose the limitations of Claim 1, 9 and 17, respectively. Shelton further discloses the authorization directives indicate time periods during which access to genomic data is permitted ([0154] discloses “Pre-condition 545 refers to other factors accompanying the directive that can be used to help determine the correct data sharing or data protection decision. By way of various non-limiting examples, such pre-conditions may include applicable time period 546 (e.g., on date X, during period from X to Y, etc.)”. 

Regarding Claim 5 and Claim 13, Shelton/Shen/Van de Craen disclose the limitations of Claim 1 and 9, respectively. Shelton further discloses the genomic data for each individual comprises genes and Single Nucleotide Polymorphisms (SNPs) (Claim 22 discloses, “bioinformatic data is a genome or exome, and said designated segments are the genes and SNPs”) that are assigned to categorized genetic panels ([0105] discloses categorized panels, “it is deemed preferable to identify collections of two or more such areas of the WGS, which alone or in combination, appear to be associated with a particular disease and disorder, and to treat such collection as a single segment. The designation of such panels by specific phenotypic characteristics or diagnosed conditions or disease”); and categories for the genetic panels include at least one of fitness, sleep, cancer, maternity, appearance, or ancestry ([0105] discloses “The designation of such panels by specific phenotypic characteristics (e.g. appearance) or diagnosed conditions or disease”).


Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20180046753A1) in view of Shen et. al. (US Publication 20080172737A1), further in view of Van de Craen et. al. (US Publication 20160117448A1), further in view of Macpherson et al (US Publication 20170329891A1).

Regarding Claim 2, Claim 10, and Claim 18, Shelton discloses the limitations of Claim 1, Claim 9, and Claim 17, respectively.  Shelton does not disclose, but Macpherson, which is directed to a system of finding relatives using genetic testing, does teach: 
the request indicates a first gene code comprising genetic variants ([0029] teaches “the entire genome sequences or assayed DNA markers (SNPs, STRs, CNVs, etc.) are stored in the database to facilitate the relative finding process” where CNVs are Copy Number determined to exist within the user ([0031] teaches “At 202, recombining DNA information of a first user (e.g., Alice) and of a second user (e.g., Bob) is received” where Alice is considered to be the user/first individual); the authorization directives indicate a required degree of familial relationship ([0036] teaches “it has been determined that Alice and Bob are possibly 4th cousins and that Alice has indicated that she would like to be notified about any potential relatives within 6 generations (e.g., required degree of family relationship). In this example, process 300 follows 206 of process 200, where a notification is sent to Alice, indicating that a potential relative has been identified”); and the controller accesses a second gene code comprising a set of genetic variants ([0029] teaches “the entire genome sequences or assayed DNA markers (SNPs, STRs, CNVs, etc.) are stored in the database to facilitate the relative finding process” where CNVs are Copy Number Variants) determined to exist within the individual ([0031] teaches “At 202, recombining DNA information of a first user (e.g., Alice) and of a second user (e.g., Bob) is received” where Bob is considered to be the individual/second individual), determines/determining a degree of familial relationship between the user and the individual by comparing the first gene code to the second gene code ([0046-0048] teach how a relationship between users is determined; [0049] teaches “FIG. 5 is a diagram illustrating an embodiment of a process for determining the predicted degree of relationship between two users”; see also Fig. 5), and determines/determining whether the authorization directives permit the user to access the segment of genomic data ([0036] teaches that an individual can set their preferences (e.g. directives) for degree of relationship in order to be put in contact with another individual with similar genomic data; [0037] teaches “once a connection is made, the identities and any other sharable personal information (e.g., genetic information, family history, phenotype/traits, etc.) of Alice and Bob are revealed to each other”) by comparing the determined degree of familial relationship with the required degree of familial relationship ([0036] teaches “it has been determined that Alice and Bob are possibly 4th cousins and that Alice has indicated that she would like to be notified about any (e.g., required degree of family relationship). In this example, process 300 follows 206 of process 200, where a notification is sent to Alice, indicating that a potential relative has been identified”).
	Shelton’s method discloses generating digital genetic code for an individual and determining the variants present in that individual's genetic makeup (Shelton [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to the combined system of Shelton/Shen/Van de Craen with the teachings of Macpherson, as there has been a growing interest in genetic ancestry testing and constructing family trees (Macpherson [0002]), and, in order to protect a user’s privacy so that relatives can find each other only when both individuals have chosen to do so (Macpherson [0039]). 
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20180046753A1) in view of Shen et. al. (US Publication 20080172737A1), further in view of Van de Craen et. al. (US Publication 20160117448A1), further in view of Coudert et al (US Publication 20150310174A1). 

Regarding Claims 4, 12 and 20, Shelton/Shen/Van de Craen disclose the limitations of Claim 1, 9 and 17 respectively.  Shelton does not disclose, but Shen further teaches the authentication directives are distinct from the authorization directives ([0057] “Access manager 405 ensures compliance with the access authorization requirements set forth by access authorization objects 416 a-416 n by first authenticating a given access request and then restricting the scope and temporal availability of the medical records data in accordance with the restrictions defined by the authorization objects”; [0059] “In response to receiving a request for one or more medical records of the specified patient, access manager 405 validates the request by authenticating a user ID and password code received in the access request (steps 706 and 708)”; [0060] “Responsive authenticating the user ID authorized by the received 
Shelton discloses a system that stores genomic data for multiple individuals, receives requests for a specific segment of genomic data for an individual, and transmits the genomic data when authorization directives permit access or preventing transmission of genomic data when the authorization directives to not allow access. Shelton discloses that a person may log in and “authenticate as an authorized user” (at [0175]) but does not explicitly disclose distinctive steps of authenticating the request and subsequently determining if access to the genomic data is authorized.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Shelton with these teachings of Shen, by replacing Shelton’s system of authentication/authorization with Shen’s two-step process of authenticating a specific request for information and subsequently looking at authorization rules to determine if the user may access the requested information, with the motivation of providing independent authentication and authorization of a request for data (Shen [0022]) and so that data access requests for a particular individual’s data may allowed per the individual’s recorded authorizations (Shen [0053]).  
	Shelton/Shen/Van de Craen do not explicitly teach the following, but Coudert, which is directed to a method of secure access to confidential medical data, does teach the following: the controller determines whether the request is authenticated is based on authentication directives that each include an authentication key and account descriptor ([0039] “the personal data and/or the confidential data can be accessed from the knowledge of the identifier assigned to the account holder together with the substitution key, and further to the authentication of the system requesting access to the personal data and/or the medical data”). 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Shelton/Shen/Van de Craen with the teachings of Coudert, so that each trusted party accessing data has its own key (Coudert at [0041]) to track access attempts to the data (Coudert [0050]).

Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20180046753A1) in view of Shen et. al. (US Publication 20080172737A1), further in view of Van de Craen et. al. (US Publication 20160117448A1), further in view of Coggeshall et al (US Publication 20110295694A1).

Regarding Claims 6 and 14, Shelton/Shen/Van de Craen do not disclose the following, but Coggeshall, which is directed to a marketplace for individual users to store, control, maintain ownership over and monetize data related to themselves and their activities, does teach: 
the access request includes a bid indicating a price that the user is willing to pay for the segment of genomic data; ([0009] teaches “maximum bid prices by companies”, e.g., the price the user is willing to pay; [0056] teaches “Companies may also bid on segments of data.
at least one of the authorization directives indicates a price for the segment of genomic data ([0044] teaches “in one example embodiment, customers may be paid the ask/offer price specified”; [0056] teaches “users… have preset acceptance rules (e.g., accept offers over $X” and “Companies may also bid on segments of data”); 
and the controller determines that the authorization directives permit the user to access the segment of genomic data if the bid meets or exceeds the price ([0056] teaches “a market research company may want the browser history of 21 to 24 year old men who have expressed an interest in purchasing a motorcycle. The company could put out an offer to this set of users, who may review and accept, or have preset acceptance rules (e.g., accept offers over $X) …Companies may also bid on segments of data”).
Shelton discloses that a data seeker may request genomic data and promise to “pay for such receipt of information” at [0176], but does not disclose using bidding system to purchase genomic data. Coggeshall’s system teaches a method and system for individuals to monetize data about themselves by setting a price they will accept for their data.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Shelton/Shen/Van de Craen with the teachings of Coggeshall to implement directives managing access to data by price, so that individuals have a means to limit access to their data or shield themselves from data collection, and also to have a way to monetize valuable information that others are obtaining about them (Coggeshall [0002]).  

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20180046753A1) in view of Shen et. al. (US Publication 20080172737A1), further in view of Van de Craen et. al. (US Publication 20160117448A1), further in view of Feldman (US Patent 9298521B1), further in view of Evers et al (US 5558638).   
Regarding Claim 7 and Claim 15, Shelton/Shen/Van de Craen disclose the limitations of Claim 1 and Claim 9, respectively.  Shelton further discloses the controller transmits the segment of genomic data by generating a Variant Call Format (VCF) file ([0047] discloses a processing phase in which “generated digital genetic code is used in determining the individual’s genomic nucleotide sequence”, e.g., genomic data; [0049] discloses “once the variant calling process is completed (inclusive of such additional functions), the data is written to a file, indicated by arrow 111, in “Variant Calling Format”, to produce VCF file, 112, employing a standard that lists and annotates the entire collection of human variants”);
populating the VCF file with the segment of genomic data ([0049] discloses “the data is written to a file, indicated by arrow 111, in “Variant Calling Format”, to produce VCF file, 112, employing a standard that lists and annotates the entire collection of human variants. The VCF in its basic form is a list of locations of variants and their type: e.g., chromosome 3, at position X, an “A” is substituted for a “T”, etc.”), 
modifying the VCF file ([0049] “such file may be modified”, referring to VCF file);
indicating a time period during which the segment of genomic data is permitted for use by the user ([0154] “Pre-condition 545 refers to other factors accompanying the directive that can be used to help determine the correct data sharing or data protection decision. By way of various non-limiting examples, such pre-conditions may include applicable time period 546 (e.g., on date X, during period from X to Y, etc.)”).
Shelton/Shen/Van de Craen do not disclose the following, but Feldman, which is directed to systems and methods for communication between data storage devices, does teach the following: to include a meta-information line defining a key-value pair (Feldman Col 4, lines 39-48 teaches “an object's metadata 306 may also include a hash 310 of data associated with the object, a hash algorithm 311 used to create the hash 310, cryptographic keys 314, an access control list (ACL) 312 to designate access rights (e.g. to designate which clients can 
Shelton teaches use of a VCF file for populating, modifying and transmitting genomic data but do not explicitly disclose a meta-information line defining a key-value pair, but Feldman does disclose this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Shelton/Shen/Van de Craen with the teachings of Feldman, to store (genomic) data and incorporate an access control identifier to determine whether or not to perform a particular operation (Feldman, col 24  line 52-56). 
Shelton discloses that once a VCF file has been generated, the data it contains may be subjected to various forms of tertiary processing, but does explicitly disclose the modified file being transmitted.  Evers, which is directed to a system for monitoring health/medical requirements of an individual, does teach and directing the interface to transmit the modified VCF file ([0116] teaches “updated files are transmitted”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Shelton/Shen/Van de Craen/Feldman with the teachings of Evers, for the file to be used in the next stage of tertiary processing and further analysis (Shelton [0053]).   

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US Publication 20180046753A1) in view of Shen et. al. (US Publication 20080172737A1), further in view of Van de Craen et. al. (US Publication 20160117448A1), further in view of Evers (US Publication 5558638), further in view of Dowds (US20110257896), further in view of Glynias (WO2015027085).  
Regarding Claim 8 and Claim 16, Shelton/Shen/Van de Craen discloses the limitations of Claim 1 and Claim 9, respectively.  Shelton further discloses
the controller transmits the segment of genomic data by generating a Browser Extensible Data (BED) file ([0047] discloses a processing phase in which “generated digital genetic code is used in determining the individual’s genomic nucleotide sequence”, e.g., genomic data; [0049] discloses “once the variant calling process is completed (inclusive of such additional functions), the data is written to a file, indicated by arrow 111, in “Variant Calling Format”, to produce VCF file, 112, employing a standard that lists and annotates the entire collection of human variants”,
populating the BED file with the segment of genomic data ([0049] discloses “the data is written to a file, indicated by arrow 111, in “Variant Calling Format”, to produce VCF file, 112, employing a standard that lists and annotates the entire collection of human variants. The VCF in its basic form is a list of locations of variants and their type: e.g., chromosome 3, at position X, an “A” is substituted for a “T”, etc.”, 
modifying the BED file ([0049] “such file may be modified”, referring to VCF file);
indicating a time period during which the segment of genomic data is permitted for use by the user ([0154] Pre-condition 545 refers to other factors accompanying the directive that can be used to help determine the correct data sharing or data protection decision. By way of various non-limiting examples, such pre-conditions may include applicable time period 546 (e.g., on date X, during period from X to Y, etc.)
Shelton does not disclose the following, but Dowds, which is directed to a method of detecting or identifying genetic sequences or characteristics of a gene sample, does teach:
to include custom track with a header line ([0011] teaches “the data files utilized by the described software programs may include… a .BED and/or .AED file, among others…For instance, the data elements may include probe set data…header data”; [0110] teaches “An Annotation track provides information about the genetic code to which it is attached”. 

Shelton discloses that once a VCF file has been generated, the data it contains may be subjected to various forms of tertiary processing, but does explicitly disclose the modified file being transmitted.  Evers, which is directed to a system for monitoring health/medical requirements of an individual, does teach, and directing the interface to transmit the modified BED file ([0116] teaches “updated files are transmitted”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Shelton/Shen/Van de Craen/Dowd with the teachings of Evers, for the file to be used in the next stage of tertiary processing and further analysis (Shelton [0053]).   
Shelton discloses using a VCF file for storing genomic data but does not disclose use of a BED file.  Glynias teaches a computer-based method for analyzing genetic variants, in which a variety of files may be used, including both VCF and BED files: ([0054] teaches “the digital representation of the first genome is a variant call format (VCF) file, a genome variation format (GVF) file, a general feature format (GFF) file, a general transfer format (GTF) file, a sequence alignment data (SAM) file, a binary sequence alignment data (BAM) file, a BED file, a FASTA file, or a FASTQ file”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined system of Shelton/Shen/Van de Craen/Dowd/Evers with the teachings of Glynias to use BED files instead of VCF files, because VCF files can be computationally intensive and require a relatively large amount of memory to perform on an experimentally useful time frame (Glynias [0007]).  

Response to Applicant’s Remarks/Arguments

101 Rejections
Applicant has not provided any arguments specific to the 101 rejection other than to state that the FOA rejection is moot in light of claim amendments.  101 section above has been updated and 101 rejection is maintained.  

103 Rejections
Applicant’s arguments have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment necessitated new references.  The 103 Rejection is maintained.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626